Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-11 in the reply filed on August 04th , 2022 is acknowledged. Claims 1 and 8 have been amended. Claim 7 has been cancelled. Claims 12-20 have been withdrawn.  Claims 1-6 and 8-20 are pending.
Action on merits of Group I, claims 1-11 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Fuchigami (US 2004/0256984, hereinafter as Fuchi ‘984).
Regarding Claim 1, Fuchi ‘984 teaches a display panel, comprising: 
an array substrate (Fig. 11, (1); [0022]); 
a plurality of reflective electrodes (Fig. 11, (2a); [0037]) located on the array substrate and distributed in an array; 
a plurality of isolation units (Fig. 11, (3); [0035]), wherein one isolation unit is arranged between any two adjacent reflective electrodes; 
an anode layer (Fig. 11, (2b); [0037]) comprising first anodes located on each of the reflective electrodes and second anodes (Fig. 11, (7); [0035]) located on a side of each of the isolation units away from the array substrate; 
a light-emitting functional layer (Fig. 11, (5); [0037]) located on the first anode;
a pixel definition layer (4; [0022]) covering an upper surface and a side surface of each of the second anodes (7).  
 wherein each of the first anodes is separated from the adjacent second anodes by the isolation unit, a material of the pixel definition layer (4) and a material of the isolation unit (3) are same (e.g. polyimide; [0027] and [0032]), the light-emitting functional layer (5) is formed by inkjet printing/ evaporation (see para. [0028]), the material of the pixel definition layer (isolating film) and the material of the isolation unit (isolating film) are organic/inorganic material (see para. [0027] and [0032] and Fig. 7). 
	Thus, Fig. 11 of Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “when the light-emitting functional layer is formed by inkjet printing, the material of the pixel definition layer and the material of the isolation unit are hydrophobic material, when the light-emitting functional layer is formed by evaporation, the material of the pixel definition layer and the material of the isolation unit are non-hydrophobic material”.
However, it has been held to be within the general skill of a worker in the art to select when the light-emitting functional layer is formed by inkjet printing, the material of the pixel definition layer and the material of the isolation unit are hydrophobic material, when the light-emitting functional layer is formed by evaporation, the material of the pixel definition layer and the material of the isolation unit are non-hydrophobic material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the material of the pixel definition layer and the material of the isolation unit are hydrophobic material/ non-hydrophobic when this improves the performance/efficiency of the display device.
Product by process limitation:
	The expression “is formed by inkjet printing” and “is formed by evaporation” as recited in claim 1 is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.

Regarding Claim 2, Fuchi ‘984 teaches a width of the isolation unit (3) gradually increases in a direction of the array substrate toward the second anode (7), and an orthographic projection of an upper surface of the isolation unit on the array substrate completely covers an orthographic projection of a lower surface of the isolation unit on the array substrate.  

Regarding Claim 3, Fuchi ‘984 teaches a shape of a cross section of the isolation unit (3; [0032]) in a direction perpendicular to the array substrate is an inverted trapezoid (or inverse tapered shape).  

Regarding Claim 4, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “the cross section comprises two oppositely arranged oblique sides; an angle between each oblique side and an upper surface of the array substrate is greater than or equal to 450 and less than or equal to 600”.
However, it has been held to be within the general skill of a worker in the art to select the cross section comprises two oppositely arranged oblique sides; an angle between each oblique side and an upper surface of the array substrate is greater than or equal to 450 and less than or equal to 600 on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 5, Fuchi ‘984 teaches a thickness of the isolation unit (3) is greater than a sum of thicknesses of the reflective electrode and the first anode (see Fig. 11).  
Furthermore, it has been held to be within the general skill of a worker in the art to select 
the thickness of the isolation unit is greater than a sum of thicknesses of the reflective electrode and the first anode on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Fuchi ‘984 teaches the thickness of the first anode is 0.5 nm to 10 nm (see para. [0048]).
Thus, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “the thickness of the first anode is greater than or equal to 800 A; the thickness of the isolation unit is greater than or equal to 1 µm”.  
However, it has been held to be within the general skill of a worker in the art to have the thickness of the first anode is greater than or equal to 800 A; the thickness of the isolation unit is greater than or equal to 1 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 8, Fuchi ‘984 teaches the pixel definition layer (4) further partially covers the first anode (2b) and the reflective electrode (2a) to form a pixel opening, and the light-emitting functional layer (5) is located in the pixel opening.  

Regarding Claim 9, Fuchi ‘984 teaches the first anode (2a) and the second anode (7) have same material and a same thickness (see Fig. 6, para. [0035]).  

Regarding Claim 10, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “material of the anode layer comprises indium tin oxide”.  
However, it has been held to be within the general skill of a worker in the art to have the material of the anode layer comprises indium tin oxide on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (e.g. indium tin oxide material for light transmitting conductive film, see para. [0029]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchi ‘984 as applied to claim 1 above, and further in view of Lee (US 2004/0239238, hereinafter as Lee ‘238).
Regarding Claim 11, Fuchi ‘984 teaches a base substrate (1), a plurality of thin film transistors (TFT; see para. [0074]) connected to the plurality of reflective electrodes (2a) in a one-to-one correspondence (see Fig. 11).
Thus, Fuchi ‘984 is shown to teach all the features of the claim with the exception of explicitly the features: “a buffer layer disposed on the base substrate, and a plurality of thin film transistors disposed on the buffer layer”.
However, Lee ‘238 teaches a buffer layer disposed (Fig. 2, (210); [0024]) on the base substrate (200; [0024]), and a plurality of thin film transistors (see para. [0029]) disposed on the buffer layer (210).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Fuchi ‘984 by having a buffer layer disposed on the base substrate, and a plurality of thin film transistors disposed on the buffer layer in order to 
improve the performance (e.g. luminance uniformity and the lifetime of the device; [see para. [0038]) of the light emitting diode device as suggested by Lee ‘238.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-11, filed on August, 04th, 2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829